 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JEFFREY CHARLES WREN,                             No. 2:21-cv-0903 KJN P
12                        Plaintiff,
13            v.                                           ORDER
14       WARDEN MULE CREEK PRISON, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, filed a civil rights action pursuant to 42

18   U.S.C. § 1983. However, plaintiff did not file an in forma pauperis affidavit or pay the required

19   filing fee of $350.00 plus the $52.00 administrative fee. 1 See 28 U.S.C. §§ 1914(a), 1915(a).

20   Therefore, plaintiff is provided the opportunity either to submit the appropriate affidavit in

21   support of a request to proceed in forma pauperis or to submit the required fees totaling $402.00.

22           In accordance with the above, IT IS HEREBY ORDERED that:

23           1. Plaintiff shall submit, within thirty days from the date of this order, an affidavit in

24   support of his request to proceed in forma pauperis on the form provided by the Clerk of Court, or

25   ////

26
     1
27     If leave to file in forma pauperis is granted, plaintiff will still be required to pay the filing fee
     but will be allowed to pay it in installments. Litigants proceeding in forma pauperis are not
28   required to pay the $52.00 administrative fee.
                                                         1
 1   the required fees in the amount of $402.00; plaintiff’s failure to comply with this order will result

 2   in a recommendation that this action be dismissed; and

 3            2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

 4   Forma Pauperis By a Prisoner.

 5   Dated: May 21, 2021

 6

 7
     /wren0903.3a(CDCR)
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
